Exhibit 10.1

AMENDED AND RESTATED 2000 LONG-TERM INCENTIVE PLAN

(Amended and Restated as of June 10, 2015)

1. Purpose. The purpose of this amended and restated 2000 Long-Term Incentive
Plan (the “Plan”) of Lifetime Brands, Inc., a Delaware corporation (the
“Company”), is to advance the interests of the Company and its stockholders by
providing a means to attract, retain, motivate and reward directors, officers,
employees and consultants of and service providers to the Company and its
affiliates and to enable such persons to acquire or increase a proprietary
interest in the Company, thereby promoting a closer identity of interests
between such persons and the Company’s stockholders. This amended and restated
Plan will be effective as of June 10, 2015, subject to approval by the Company’s
stockholders (the “Amendment Effective Date”). Changes made pursuant to this
amendment and restatement shall apply to Awards (as defined below) granted on or
after the Amendment Effective Date.

2. Definitions. The definitions of awards under the Plan, including Options,
SARs (including Limited SARs), Restricted Stock, Deferred Stock, Stock granted
as a bonus or in lieu of other awards, Dividend Equivalents and Other
Stock-Based Awards are as set forth in Section 6 of the Plan. Such awards,
together with any other right or interest granted to a Participant under the
Plan, are termed “Awards.” For purposes of the Plan, the following additional
terms shall be defined as set forth below:

(a) “Appreciation Award” means an Option or an SAR (which SAR provides for
payment to a Participant equal to the excess of the Fair Market Value on the
date of exercise over the Fair Market Value on the date of grant).

(b) “Award Agreement” means any written agreement, contract, notice or other
instrument or document evidencing an Award.

(c) “Beneficiary” shall mean the person, persons, trust or trusts which have
been designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or, if there is no designated Beneficiary or
surviving designated Beneficiary, then the person, persons, trust or trusts
entitled by will or the laws of descent and distribution to receive such
benefits.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” shall have the meaning set forth in the applicable Award Agreement;
provided that, if such Award Agreement does not include a definition of Cause,
then (i) if there is an employment agreement or severance plan or agreement
applicable to the Participant, Cause shall have the same definition as set forth
in such plan or agreement; or (ii) if Cause is not defined in such plan or
agreement or there is no such plan or agreement applicable to the Participant,
then Cause shall mean: (i) Participant is convicted of a felony;
(ii) Participant commits an act of fraud, willful misconduct or dishonesty in
connection with Participant’s employment or which results in material harm to
the Company; or (iii) Participant commits a material violation of any law, rule,
or regulation of any governmental authority.

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code shall be deemed to include
regulations thereunder and successor provisions and regulations thereto.

 

1



--------------------------------------------------------------------------------

(g) “Committee” means the committee appointed by the Board to administer the
Plan, or if no committee is appointed, the Board. Unless otherwise determined by
the Board, the Compensation Committee of the Board shall be the Committee.
Unless the Board determines otherwise, the Committee shall be comprised of
solely not less than two members who each qualify as (i) a “Non-Employee
Director” within the meaning of Rule 16b-3(b)(3), (ii) an “outside director”
within the meaning of Section 162(m) of the Code, and (iii) an “independent
director,” as determined in accordance with the independence standards
established by the stock exchange on which the Stock is at the time primarily
traded.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to any provision of the Exchange Act shall be deemed to
include rules thereunder and successor provisions and rules thereto.

(i) “Good Reason” shall have the meaning set forth in the applicable Award
Agreement; provided that, if such Award Agreement does not include a definition
of Good Reason, then (i) if there is an employment agreement applicable to the
Participant, Good Reason shall have the meaning set forth in such agreement; or
(ii) if Good Reason is not defined in such agreement or there is no such
agreement applicable to the Participant, then Good Reason shall not apply to the
Participant.

(j) “Fair Market Value” means, with respect to Stock, Awards, or other property,
the fair market value of such Stock, Awards, or other property determined by
such methods or procedures as shall be established from time to time by the
Committee, provided, however, that if the Stock is listed on a national
securities exchange or quoted in an interdealer quotation system, the Fair
Market Value of such Stock on a given date shall be based upon the last sales
price at the end of regular trading or, if unavailable, the average of the
closing bid and asked prices per share of the Stock at the end of regular
trading on such date (or, if there was no trading or quotation in the Stock on
such date, on the next preceding date on which there was trading or quotation)
as provided by one of such organizations.

(k) “ISO” means any Option that is designated as an incentive stock option
within the meaning of Section 422 of the Code, and qualifies as such.

(l) “Parent” means any “person” (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) that controls the Company, either directly or
indirectly through one or more intermediaries.

(m) “Participant” means a person who, at a time when eligible under Section 5
hereof, has been granted an Award under the Plan.

(n) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to the Plan and Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.

 

2



--------------------------------------------------------------------------------

(o) “Stock” means the Company’s common stock, and such other securities as may
be substituted for Stock pursuant to Section 4.

(p) “Subsidiary” means each entity that is controlled by the Company or a
Parent, either directly or indirectly through one or more intermediaries.

3. Administration.

(a) Authority of the Committee. Except as otherwise provided below, the Plan
shall be administered by the Committee. The Committee shall have full and final
authority to take the following actions, in each case subject to and consistent
with the provisions of the Plan:

(i) to select persons to whom Awards may be granted;

(ii) to determine the type or types of Awards to be granted to each such person;

(iii) to determine the number of Awards to be granted, the number of shares of
Stock to which an Award will relate, the terms and conditions of any Award
granted under the Plan (including, but not limited to, any exercise price, grant
price or purchase price, any restriction or condition (including, but not
limited to, restrictive covenant obligations (such as confidentiality,
non-competition and non-solicitation covenants), and clawback or recoupment
provisions), any schedule for lapse of restrictions or conditions relating to
transferability or forfeiture, vesting, exercisability or settlement of an
Award, and waivers or accelerations thereof (including in connection with a
Participant’s death or disability or a Change in Control), performance
conditions relating to an Award (including performance conditions relating to
Awards not intended to be governed by Section 7(e) and waivers and modifications
thereof), based in each case on such considerations as the Committee shall
determine), and all other matters to be determined in connection with an Award;

(iv) to determine whether, to what extent and under what circumstances an Award
may be settled, or the exercise price of an Award may be paid, in cash, Stock,
other Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

(v) to determine whether, to what extent and under what circumstances cash,
Stock, other Awards or other property payable with respect to an Award will be
deferred either automatically, at the election of the Committee or at the
election of the Participant, consistent with Section 409A of the Code;

(vi) to determine the restrictions, if any, to which Stock received upon
exercise or settlement of an Award shall be subject (including lock-ups and
other transfer restrictions) and condition the delivery of such Stock upon the
execution by the Participant of any agreement providing for such restrictions;

(vii) to prescribe the form of each Award Agreement, which need not be identical
for each Participant;

 

3



--------------------------------------------------------------------------------

(viii) to adopt, amend, suspend, waive and rescind such rules and regulations
and appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

(ix) to correct any defect or supply any omission or reconcile any inconsistency
in the Plan and to construe and interpret the Plan and any Award, rules and
regulations, Award Agreement or other instrument hereunder; and

(x) to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.

Other provisions of the Plan notwithstanding, (i) the Board shall perform the
functions of the Committee for purposes of granting awards to directors who
serve on the Committee and (ii) the Board may perform any function of the
Committee under the Plan for any other purpose, including without limitation for
the purpose of ensuring that transactions under the Plan by Participants who are
then subject to Section 16 of the Exchange Act in respect of the Company are
exempt under Rule 16b-3. In any case in which the Board is performing a function
of the Committee under the Plan, each reference to the Committee herein shall be
deemed to refer to the Board, except where the context otherwise requires.

(b) Manner of Exercise of Committee Authority. Any action of the Committee with
respect to the Plan shall be final, conclusive and binding on all persons,
including the Company, its Parent and Subsidiaries, Participants, any person
claiming any rights under the Plan from or through any Participant and
stockholders, except to the extent the Committee may subsequently modify, or
take further action not consistent with, its prior action. If not specified in
the Plan, the time at which the Committee must or may make any determination
shall be determined by the Committee, and any such determination may thereafter
be modified by the Committee (subject to Section 9(f)). The express grant of any
specific power to the Committee, and the taking of any action by the Committee,
shall not be construed as limiting any power or authority of the
Committee. Except as provided under Section 7(e), the Committee may delegate to
officers or managers of the Company, its Parent or Subsidiaries the authority,
subject to such terms as the Committee shall determine, to perform such
functions as the Committee may determine, to the extent permitted under
applicable law.

(c) Limitation of Liability; Indemnification. Each member of the Committee shall
be entitled to, in good faith, rely or act upon any report or other information
furnished to him by any officer or other employee of the Company, its Parent or
Subsidiaries, the Company’s independent certified public accountants or any
executive compensation consultant, legal counsel or other professional retained
by the Company to assist in the administration of the Plan. No member of the
Committee, or any officer or employee of the Company acting on behalf of the
Committee, shall be personally liable for any action, determination or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Committee and any officer or employee of the Company acting on
its behalf shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action, determination or
interpretation.

 

4



--------------------------------------------------------------------------------

4. Stock Subject to Plan.

(a) Amount of Stock Reserved. Subject to Section 4(c), the aggregate number of
shares of Stock for which Awards may be granted under this Plan shall not exceed
4,850,000. Awards made under this Plan which are forfeited (including a
repurchase or cancellation of shares of Stock subject thereto by the Company in
exchange for the price, if any, paid to the Company for such shares, or for
their par value or other nominal value), terminated, surrendered, cancelled or
have expired, shall be disregarded for purposes of the preceding sentence and
shall not be considered as having been theretofore made subject to an
Award. Shares of Stock shall not again be available for award if such shares are
surrendered or withheld as payment either of the exercise price of an Option or
Stock Appreciation Right or of withholding taxes in respect of the exercise,
settlement or payment of, or the lapse of restrictions with respect to, any
Award. Shares purchased in the open market with proceeds from option exercises
shall not be added to the pool of available shares. The exercise or settlement
of a Stock Appreciation Right shall reduce the shares of Stock available under
the Plan by the total number of shares to which the exercise or settlement of
the Stock Appreciation Right relates, not just the net amount of shares actually
issued upon exercise or settlement. Awards settled solely in cash shall not
reduce the number of shares of Stock available for issuance under the Plan. Any
shares of Stock subject to an Option (or part thereof) that is cancelled upon
exercise of a tandem Stock Appreciation Right when settled wholly or partially
in shares shall to the extent of such settlement in shares be treated as if the
Option itself had been exercised and such shares received in settlement of the
Stock Appreciation Right shall no longer be available for award. Any shares of
Stock delivered pursuant to an Award may consist, in whole or in part, of
authorized and unissued shares, treasury shares or shares acquired in the market
on a Participant’s behalf.

(b) Annual Per-Participant Limitations. During any calendar year, no Participant
may be granted Awards that may be settled by delivery of more than 500,000
shares of Stock, subject to adjustment as provided in Section 4(c). In addition,
with respect to Awards that may be settled in cash (in whole or in part), no
Participant may be paid during any calendar year cash amounts relating to such
Awards that exceed the greater of the Fair Market Value of the number of shares
of Stock set forth in the preceding sentence at the date of grant or the date of
settlement of the Award. This provision sets forth two separate limitations, so
that Awards that may be settled solely by delivery of Stock will not operate to
reduce the amount of cash-only Awards, and vice versa; nevertheless, Awards that
may be settled in Stock or cash must not exceed either limitation.

(c) Adjustments. In the event of any recapitalization, reclassification, forward
or reverse split, reorganization, merger, consolidation, spinoff, combination,
repurchase or exchange of Stock or other securities, Stock dividend or other
special, large and non-recurring dividend or distribution (whether in the form
of cash, securities or other property), liquidation, dissolution, or any other
extraordinary or unusual event affecting the outstanding Stock as a class, then
the Committee shall equitably adjust any or all of (i) the number and kind of
shares of Stock reserved and available for Awards under Section 4(a) and 4(b),
including shares reserved for ISOs and the number of shares which may be issued
without regard to the vesting requirements set forth in Section 7(f), (ii) the
number and kind of shares of outstanding Restricted Stock or other outstanding
Awards in connection with which the shares have been issued, (iii) the number
and kind of shares that may be issued in respect of other outstanding Awards,
(iv) the maximum

 

5



--------------------------------------------------------------------------------

number and kind of shares of Stock for which any individual may receive Awards
in any year, and (v) the exercise price, grant price or purchase price relating
to any Award (or, if deemed appropriate, the Committee may make provision for a
cash payment with respect to any outstanding Award), to preclude, to the extent
practicable, the enlargement or dilution of rights and benefits under the Plan
and such outstanding Awards; provided, however, that any fractional shares
resulting from such adjustment shall be eliminated. In addition, the Committee
is authorized to make adjustments in the terms and conditions of, and the
criteria included in, Awards (including, without limitation, cancellation of
unexercised or outstanding Awards (to the extent permitted by Section 9(f)(ii)),
or substitution of Awards using stock of a successor or other entity) in
recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence) affecting the Company, its Parent or
any Subsidiary or the financial statements of the Company, its Parent or any
Subsidiary, or in response to changes in applicable laws, regulations, or
accounting principles.

Any adjustments to outstanding Awards shall be consistent with Section 409A,
162(m) or 424 of the Code, to the extent applicable. Any adjustments determined
by the Committee shall be final, binding and conclusive.

5. Eligibility. Directors, officers and employees of the Company or its Parent
or any Subsidiary, and persons who provide consulting or other services to the
Company, its Parent or any Subsidiary deemed by the Committee to be of
substantial value to the Company or its Parent and Subsidiaries, are eligible to
be granted Awards under the Plan. In addition, persons who have been offered
employment by, or agreed to become a director of, the Company, its Parent or any
Subsidiary, and persons employed by an entity that the Committee reasonably
expects to become a Subsidiary of the Company, are eligible to be granted an
Award under the Plan.

6. Specific Terms of Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service of the Participant. Except as expressly provided by the Committee
(including for purposes of complying with the requirements of the Delaware
General Corporation Law relating to lawful consideration for the issuance of
shares), no consideration other than services will be required as consideration
for the grant (but not the exercise) of any Award.

(b) Options. The Committee is authorized to grant options to purchase Stock on
the following terms and conditions (“Options”):

(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee; provided, however, such exercise
price may not be less than one hundred percent (100%) of the Fair Market Value
of such Stock on the date of grant of such Option.

(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, the methods by

 

6



--------------------------------------------------------------------------------

which such exercise price may be paid or deemed to be paid, the form of such
payment, including, without limitation, cash, Stock, other Awards or awards
granted under other Company plans or other property (including notes or other
contractual obligations of Participants to make payment on a deferred basis,
such as through “cashless exercise” arrangements, to the extent permitted by
applicable law), and the methods by which Stock will be delivered or deemed to
be delivered to Participants.

(iii) Termination of Employment or Service. The Committee shall determine the
period, if any, during which Options shall be exercisable following a
Participant’s termination of his employment or service relationship with the
Company, its Parent or any Subsidiary. For this purpose, unless otherwise
determined by the Committee, any sale of a Subsidiary of the Company pursuant to
which it ceases to be a Subsidiary of the Company shall be deemed to be a
termination of employment or service by any Participant employed or retained by
such Subsidiary. Unless otherwise determined by the Committee, (x) during any
period that an Option is exercisable following termination of employment or
service, it shall be exercisable only to the extent it was exercisable upon such
termination of employment or service, and (y) if such termination of employment
or service is for Cause, as determined in the discretion of the Committee, all
Options held by the Participant shall immediately terminate.

(iv) Options Providing Favorable Tax Treatment. The Committee may grant Options
that may afford a Participant with favorable treatment under the tax laws
applicable to such Participant, including, but not limited to ISOs. If Stock
acquired by exercise of an ISO is sold or otherwise disposed of within two years
after the date of grant of the ISO or within one year after the transfer of such
Stock to the Participant, the holder of the Stock immediately prior to the
disposition shall promptly notify the Company in writing of the date and terms
of the disposition and shall provide such other information regarding the
disposition as the Company may reasonably require in order to secure any
deduction then available against the Company’s or any other corporation’s
taxable income. The Company may impose such procedures as it determines may be
necessary to ensure that such notification is made. Each Option granted as an
ISO shall be designated as such in the Award Agreement relating to such Option.
ISOs may only be granted to individuals who are employees of the Company or any
parent or subsidiary corporation of the Company (as defined by Section 422 of
the Code).

(v) Awards Assumed by the Company. In the event that the Company assumes options
or other awards pursuant to a merger, acquisition or similar transaction, such
awards and any replacement awards granted pursuant thereto shall not be subject
to the provisions of Section 7(f).

(c) Stock Appreciation Rights. The Committee is authorized to grant stock
appreciation rights (“SARs”) on the following terms and conditions:

(i) Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise (or, if the Committee
shall so determine in the case of any such right other than one related to an
ISO, the Fair Market

 

7



--------------------------------------------------------------------------------

Value of one share at any time during a specified period before or after the
date of exercise), over (B) the exercise price of the SAR as determined by the
Committee as of the date of grant of the SAR, which, except as provided in
Section 7(a), shall be not less than the Fair Market Value of one share of Stock
on the date of grant.

(ii) Other Terms. The Committee shall determine the time or times at which a SAR
may be exercised in whole or in part, the method of exercise, method of
settlement, form of consideration payable in settlement, method by which Stock
will be delivered or deemed to be delivered to Participants, whether or not a
SAR shall be in tandem with any other Award, and any other terms and conditions
of any SAR. Limited SARs that may only be exercised upon the occurrence of a
Change in Control of the Company may be granted on such terms, not inconsistent
with this Section 6(c), as the Committee may determine. Limited SARs may be
either freestanding or in tandem with other Awards.

(d) Restricted Stock. The Committee is authorized to grant Stock that is subject
to restrictions based on continued employment on the following terms and
conditions (“Restricted Stock”):

(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose, which restrictions may lapse separately or in combination at such
times, under such circumstances, in such installments, or otherwise, as the
Committee may determine. Except to the extent restricted under the terms of the
Plan and any Award Agreement relating to the Restricted Stock, a Participant
granted Restricted Stock shall have all of the rights of a stockholder
including, without limitation, the right to vote Restricted Stock or the right
to receive dividends thereon.

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service (as determined under criteria established
by the Committee) during the applicable restriction period, Restricted Stock
that is at that time subject to restrictions shall be forfeited and reacquired
by the Company; provided, however, that the Committee may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of termination resulting from specified
causes.

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant,
such certificates may bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock and the Company
may retain physical possession of the certificate, in which case the Participant
shall be required to have delivered a stock power to the Company, endorsed in
blank, relating to the Restricted Stock.

(iv) Dividends. Dividends paid on Restricted Stock shall be either paid

 

8



--------------------------------------------------------------------------------

at the dividend payment date in cash or in shares of unrestricted Stock having a
Fair Market Value equal to the amount of such dividends, or the payment of such
dividends shall be deferred and/or the amount or value thereof automatically
reinvested in additional Restricted Stock, other Awards, or other investment
vehicles, as the Committee shall determine or permit the Participant to elect
consistent with Section 409A of the Code. Stock distributed in connection with a
Stock split or Stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such Stock or other property has been
distributed, unless otherwise determined by the Committee.

(e) Deferred Stock. The Committee is authorized to grant units representing the
right to receive Stock at a future date subject to the following terms and
conditions (“Deferred Stock”):

(i) Award and Restrictions. Delivery of Stock will occur upon expiration of the
deferral period specified for an Award of Deferred Stock by the Committee (or,
if permitted by the Committee, as elected by the Participant, consistent with
Section 409A of the Code). In addition, Deferred Stock shall be subject to such
restrictions as the Committee may impose, if any, which restrictions may lapse
at the expiration of the deferral period or at earlier specified times,
separately or in combination, in installments or otherwise, as the Committee may
determine.

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service (as determined under criteria established
by the Committee) during the applicable deferral period or portion thereof to
which forfeiture conditions apply (as provided in the Award Agreement evidencing
the Deferred Stock), all Deferred Stock that is at that time subject to such
forfeiture conditions shall be forfeited; provided, however, that the Committee
may provide, by rule or regulation or in any Award Agreement, or may determine
in any individual case, that restrictions or forfeiture conditions relating to
Deferred Stock will be waived in whole or in part in the event of termination
resulting from specified causes.

(f) Bonus Stock and Awards in Lieu of Cash Obligations. The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of Company obligations to pay cash under other plans or compensatory
arrangements.

(g) Dividend Equivalents. The Committee is authorized to grant awards entitling
the Participant to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock
(“Dividend Equivalents”). Dividend Equivalents may be awarded on a free-standing
basis or in connection with another Award. The Committee may provide that
Dividend Equivalents shall be paid or distributed when accrued or shall be
deemed to have been reinvested in additional Stock, Awards or other investment
vehicles, and subject to such restrictions on transferability and risks of
forfeiture, as the Committee may specify.

(h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock and factors that

 

9



--------------------------------------------------------------------------------

may influence the value of Stock, as deemed by the Committee to be consistent
with the purposes of the Plan, including, without limitation, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Stock, purchase rights for Stock, Awards with value and payment contingent upon
performance of the Company or any other factors designated by the Committee and
Awards valued by reference to the book value of Stock or the value of securities
of or the performance of specified Subsidiaries (“Other Stock-Based
Awards”). The Committee shall determine the terms and conditions of such
Awards. Stock issued pursuant to an Award in the nature of a purchase right
granted under this Section 6(h) shall be purchased for such consideration, paid
for at such times, by such methods, and in such forms, including, without
limitation, cash, Stock, other Awards, or other property, as the Committee shall
determine. Cash awards, as an element of or supplement to any other Award under
the Plan, may be granted pursuant to this Section 6(h).

7. Certain Provisions Applicable to Awards.

(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Subject to
Section 9(f)(ii), Awards granted under the Plan may, in the discretion of the
Committee, be granted either alone or in addition to, in tandem with or in
substitution for any other Award granted under the Plan or any award granted
under any other plan of the Company, its Parent or Subsidiaries or any business
entity to be acquired by the Company or a Subsidiary, or any other right of a
Participant to receive payment from the Company its Parent or
Subsidiaries. Awards granted in addition to or in tandem with other Awards or
awards may be granted either as of the same time as or a different time from the
grant of such other Awards or awards.

(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided, however, that in no event shall the term
of any ISO or an SAR granted in tandem therewith exceed a period of ten years
from the date of its grant (or such shorter period as may be applicable under
Section 422 of the Code).

(c) Form of Payment Under Awards. Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Company, its Parent or
Subsidiaries upon the grant, exercise or settlement of an Award may be made in
such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, in installments or on a deferred basis. Such payments may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents in respect of installment or deferred payments denominated
in Stock.

(d) Loan Provisions. With the consent of the Committee, and subject at all times
to, and only to the extent, if any, permitted under and in accordance with, laws
and regulations and other binding obligations or provisions applicable to the
Company, the Company may make, guarantee or arrange for a loan or loans to a
Participant with respect to the exercise of any Option or other payment in
connection with any Award, including the payment by a Participant of any or all
federal, state or local income or other taxes due in connection with any
Award. Subject to such limitations, the Committee shall have full authority to
decide whether to make a loan or loans hereunder and to determine the amount,
terms and provisions of any such loan or loans, including the interest rate to
be charged in respect of any such loan or loans, whether the loan or loans are
to be with or without recourse against the borrower, the terms on which the loan
is to be repaid and conditions, if any, under which the loan or loans may be
forgiven.

 

10



--------------------------------------------------------------------------------

(e) Performance-Based Awards. The Committee may, in its discretion, determine
that an Award granted to an employee shall be considered “qualified
performance-based compensation” under Section 162(m) of the Code (“Performance
Award”). Performance Awards shall be contingent upon achievement of
pre-established performance objectives and other terms set forth in this
Section 7(e); however, this Section 7(e) shall not apply to Awards that
otherwise qualify as “performance-based compensation” by reason of Treasury
Regulation §1.162-27(e)(2)(vi) (relating to certain stock options and stock
appreciation rights).

(i) Performance Objectives. The performance objectives for an Award subject to
this Section 7(e) shall consist of one or more business criteria and a targeted
level or levels of performance with respect to such criteria, as specified by
the Committee consistent with this Section 7(e). Performance objectives shall be
objective and shall otherwise meet the requirements of Section 162(m) of the
Code, including the requirement that the level or levels of performance targeted
by the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised, and/or settled upon achievement of any one
performance objective or that two or more of the performance objectives must be
achieved as a condition to grant, exercise, and/or settlement of such
Performance Awards. Business criteria used by the Committee in establishing
performance objectives for Awards subject to this Section 7(e) shall be selected
from among the following, which may be applied to the Company, on a consolidated
basis, and/or for specified Subsidiaries, divisions, or other business units of
the Company (where the criteria are applicable):

 

  (1) Annual return on capital;

 

  (2) Annual earnings or earnings per share (which earnings may include equity
in earnings of investees, and may be determined without regard to interest,
taxes, depreciation, and/or amortization);

 

  (3) Annual cash flow provided by operations;

 

  (4) Increase in stock price;

 

  (5) Changes in annual revenues;

 

  (6) Net sales; and/or

 

  (7) Strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration, geographic business expansion
goals, cost targets, and goals relating to acquisitions or divestitures.

 

11



--------------------------------------------------------------------------------

The levels of performance required with respect to such business criteria may be
expressed in absolute or relative levels. Performance objectives may differ for
such Awards to different Participants. The Committee shall specify the weighting
to be given to each performance objective for purposes of determining the final
amount payable with respect to any such Award.

(ii) Performance Period; Timing for Establishing Performance Award Terms.
Achievement of performance objectives in respect of such Performance Awards
shall be measured over a performance period as specified by the Committee.
Performance objectives, amounts payable upon achievement of such objectives, and
other material terms of Performance Awards shall be established by the Committee
(A) while the performance outcome for that performance period is substantially
uncertain and (B) no more than 90 days after the period of service to which the
performance goal relates or, if less, the number of days which is equal to 25
percent of the relevant period of service.

(iii) Negative Discretion; Other Terms. The Committee may, in its discretion,
reduce the amount of a payout otherwise to be made in connection with an Award
subject to this Section 7(e), but may not exercise discretion to increase such
amount, and the Committee may consider other performance criteria in exercising
such discretion. The Committee shall specify the circumstances in which such
Performance Awards shall be paid or forfeited in the event of termination of
employment by the Participant prior to the end of a performance period or
settlement of Performance Awards.

(iv) Impact of Extraordinary Items or Changes In Accounting. To the extent
applicable, the determination of achievement of performance objectives for
Performance Awards shall be made in accordance with U.S. generally accepted
accounting principles (“GAAP”) and a manner consistent with the methods used in
the Company’s audited financial statements, and, unless the Committee decides
otherwise within the period described in Section 7(e)(ii), without regard to
(A) extraordinary items as determined by the Company’s independent public
accountants in accordance with GAAP, (B) changes in accounting methods,
(C) non-recurring acquisition expenses and restructuring charges; or (D) other
costs or charges associated with refinancings, write-downs, impairments,
closures, consolidations, divestitures, strategic initiatives, and items
associated with acquisitions, including but not limited to, earn-outs and
bargain purchase gains. Notwithstanding the foregoing, in calculating earnings
or earnings per share, the Committee may, within the period described in
Section 7(e)(ii), provide that such calculation shall be made on the same basis
as reflected in a release of the Company’s earnings for a previously completed
period as specified by the Committee.

(v) Written Determinations. Determinations by the Committee as to the
establishment of performance objectives, the amount potentially payable in
respect of Performance Awards, the achievement of performance objectives
relating to

 

12



--------------------------------------------------------------------------------

Performance Awards, and the amount of any final Performance Award shall be
recorded in writing. Specifically, the Committee shall certify in writing, in a
manner conforming to applicable regulations under Section 162(m) of the Code,
prior to settlement of each Performance Award, that the performance objectives
and other material terms of the Performance Award upon which settlement of the
Performance Award was conditioned have been satisfied.

(vi) Status of Section 7(e) Performance Awards under Code Section 162(m). It is
the intent of the Company that Performance Awards under Section 7(e) constitute
“performance-based compensation” within the meaning of Section 162(m) of the
Code. Accordingly, the terms of Section 7(e) shall be interpreted in a manner
consistent with Section 162(m) of the Code. If any provision of the Plan as in
effect on the date of adoption of any agreements relating to Performance Awards
does not comply or is inconsistent with the requirements of Section 162(m) of
the Code, such provision shall be construed or deemed amended to the extent
necessary to conform to such requirements.

(vii) No Delegation. The Committee may not delegate any responsibility with
respect to an Award subject to this Section 7(e).

(f) One Year Minimum Vesting of Appreciation Awards. Appreciation Awards shall
become exercisable over a period of not less than one year following the date
the Appreciation Award is granted, except for Appreciation Awards, in the
aggregate, for such number of shares of Stock not exceeding 5% of the available
shares for Awards under the Plan on the Amendment Effective Date.

8. Change in Control. Notwithstanding anything contained in the Plan to the
contrary, the provisions of this Section 8 shall apply in the event of a Change
in Control.

(a) Replacement Awards; No Immediate Vesting.

(i) An Award shall not vest upon the occurrence of a Change in Control and shall
continue to the extent qualifying as a Replacement Award.

(ii) A “Replacement Award” includes an outstanding Award that continues upon and
after the occurrence of a Change in Control and an Award provided to a
Participant in replacement of an outstanding Award (such replaced Award, a
“Replaced Award”) in connection with a Change in Control that satisfies the
following conditions:

(A) It has a value at least equal to the value of the Replaced Award;

(B) It relates to publicly traded equity securities of the Company or its
successor in the Change in Control or another entity that is affiliated with the
Company or its successor following the Change in Control;

 

13



--------------------------------------------------------------------------------

(C) Its other terms and conditions are not less favorable to the Participant
than the terms and conditions of the Replaced Award (including the provisions
that would apply in the event of a subsequent Change in Control); and

(D) Upon an involuntary termination of employment or separation from service of
a Participant by the Company other than for Cause (and not due to disability),
or a voluntary termination of employment or separation from service by the
Participant for Good Reason (if applicable), occurring on or during the period
of twenty-four (24) months after the Change in Control, the Replacement Award,
to the extent not vested and unrestricted as of such termination of employment
or separation from service, shall become fully vested and (if applicable)
exercisable and free of restrictions.

The Committee, as constituted immediately before the Change in Control, shall
have the discretion to determine whether the conditions of this Section 8(a)(ii)
are satisfied.

(b) Vesting if No Replacement Award. To the extent that a Replacement Award is
not provided to the Participant, upon the occurrence of a Change in Control:

(i) Any and all Options and SARs granted hereunder shall become immediately
exercisable;

(ii) Any restrictions imposed on Restricted Stock shall lapse and become freely
transferable, and all other Awards shall become fully vested; and

(iii) Except as otherwise provided in an Award Agreement, the payout
opportunities attainable at target or, if greater, in the amount determined by
the Committee to have been earned thereunder based on performance through the
date of the Change in Control, under all outstanding Awards of performance-based
Stock, cash Awards and other Awards and shall be deemed to have been earned for
the entire performance period(s) as of the effective date of the Change in
Control. The vesting of all such earned Awards shall be accelerated as of the
effective date of the Change in Control, and in full settlement of such Awards,
there shall be paid out in cash, or in the discretion of the Committee, shares
of Stock with a Fair Market Value equal to the amount of such cash.

Except as otherwise determined by the Committee, the foregoing provisions of
this Section 8(b) shall apply, and a Participant’s outstanding Awards shall not
become Replacement Awards, upon the occurrence of a Change in Control following
an involuntary termination of employment or separation from service of the
Participant by the Company other than for Cause (and not due to disability), or
a voluntary termination of employment or separation from service for Good Reason
by the Participant (if applicable), occurring (x) at the request of a third
party who was taking steps reasonably calculated to effect such Change in
Control or (y) otherwise in contemplation of and within 180 days before such
Change in Control.

 

14



--------------------------------------------------------------------------------

(c) Change in Control. For purposes of the Plan, “Change in Control” shall mean:

(i) Any person becoming the beneficial owner of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities;

(ii) Individuals who serve on the Board immediately prior to the event, or whose
election to the Board or nomination for election to the Board was approved by a
vote of at least two-thirds of the directors who either serve on the Board
immediately prior to the event, or whose election or nomination for election was
previously so approved, ceasing for any reason to constitute a majority of the
Board;

(iii) Consummation of a merger or consolidation of the Company or any Subsidiary
into any other corporation, other than a merger or consolidation that results in
the holders of the voting securities of the Company outstanding immediately
prior thereto holding immediately thereafter securities representing more than
sixty percent (60%) of the combined voting power of the voting securities of the
Company; or

(iv) (A) The stockholders of the Company approving a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets and such
liquidation, sale or disposition is consummated, or (B) such a plan being
commenced.

In addition, the Committee may provide for a different definition of “Change in
Control” in an Award Agreement if it determines that such different definition
is necessary or appropriate, including without limitation, to comply with the
requirements of Section 409A of the Code.

9. General Provisions.

(a) Compliance With Laws and Obligations. The Company shall not be obligated to
issue or deliver Stock in connection with any Award or take any other action
under the Plan in a transaction subject to the requirements of any applicable
securities law, any requirement under any listing agreement between the Company
and any national securities exchange or automated quotation system or any other
law, regulation or contractual obligation of the Company until the Company is
satisfied that such laws, regulations, and other obligations of the Company have
been complied with in full. Certificates representing shares of Stock issued
under the Plan will be subject to such stop-transfer orders and other
restrictions as may be applicable under such laws, regulations and other
obligations of the Company, including any requirement that a legend or legends
be placed thereon. In addition, the Company may adopt policies that impose
restrictions on the timing of exercise of Options, SARs or other Awards (e.g.,
to enforce compliance with Company-imposed black-out periods).

(b) Limitations on Transferability. Awards and other rights under the Plan will
not be transferable by a Participant except by will or the laws of descent and
distribution or to a Beneficiary in the event of the Participant’s death, shall
not be pledged, mortgaged, hypothecated or otherwise encumbered, or otherwise
subject to the claims of creditors, and, in the case of ISOs and SARs in tandem
therewith, shall be exercisable during the lifetime of a Participant only by

 

15



--------------------------------------------------------------------------------

such Participant or his guardian or legal representative; provided, however,
that such Awards and other rights (other than ISOs and SARs in tandem therewith)
may be transferred to one or more transferees during the lifetime of the
Participant to the extent and on such terms as then may be permitted by the
Committee.

(c) No Right to Continued Employment or Service. Neither the Plan nor any action
taken hereunder shall be construed as giving any employee, director or other
person the right to be retained in the employ or service of the Company, its
Parent or any Subsidiary, nor shall it interfere in any way with the right of
the Company, its Parent or any Subsidiary to terminate any employee’s employment
or other person’s service at any time or with the right of the Board or
stockholders to remove any director.

(d) Taxes. The Company, its Parent and Subsidiaries are authorized to withhold
from any Award granted or to be settled, any delivery of Stock in connection
with an Award, any other payment relating to an Award or any payroll or other
payment to a Participant amounts of withholding and other taxes due or
potentially payable in connection with any transaction involving an Award, and
to take such other action as the Committee may deem advisable to enable the
Company, its Parent and Subsidiaries and Participants to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
Award. This authority shall include authority to withhold or receive Stock or
other property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations.

(e) Section 409A. Notwithstanding the other provisions hereof, the Plan and the
Awards are intended to comply with the requirements of Section 409A of the Code,
to the extent applicable. Accordingly, all provisions herein and with respect to
any Awards shall be construed and interpreted such that the Award either
(i) qualifies for an exemption from the requirements of Section 409A of the Code
or (ii) satisfies the requirements of Section 409A of the Code to the maximum
extent possible; provided, however, that in no event shall the Company be
obligated to reimburse a Participant or Beneficiary for any additional tax (or
related penalties and interest) incurred by reason of application of
Section 409A, and the Company makes no representations that Awards are exempt
from or comply with Section 409A and makes no undertakings to ensure or preclude
that Section 409A will apply to any Awards. If an Award is subject to
Section 409A, (A) distributions shall only be made in a manner and upon an event
permitted under Section 409A, (B) payments to be made upon a termination of
employment shall only be made upon a “separation from service” under Code
Section 409A, (C) unless the Award Agreement specifies otherwise, each
installment payment shall be treated as a separate payment for purposes of
Section 409A, and (D) in no event shall a Participant, directly or indirectly,
designate the calendar year in which a distribution is made except in accordance
with Section 409A. Notwithstanding anything herein to the contrary, in the event
that any Awards constitute nonqualified deferred compensation under Section 409A
of the Code, if (x) the Participant is a “specified employee” of the Company as
of the specified employee identification date for purposes of Section 409A (as
determined in accordance with the policies and procedures adopted by the
Company) and (y) the delivery of any cash or Stock payable pursuant to an Award
is required to be delayed for a period of six months after separation from
service pursuant to Section 409A, such cash or Stock shall be paid within 15
days after the end of the six-month period. If the Participant dies during such
six-month period, the amounts withheld on account of Section 409A shall be paid
to the Participant’s Beneficiary within 30 days of the Participant’s death.

 

16



--------------------------------------------------------------------------------

(f) Changes to the Plan and Awards.

(i) The Board may amend, alter, suspend, discontinue or terminate the Plan or
the Committee’s authority to grant Awards under the Plan without the consent of
stockholders or Participants, except that any such action shall be subject to
the approval of the Company’s stockholders at or before the next annual meeting
of stockholders for which the record date is after such Board action if such
stockholder approval is required by any federal or state law or regulation or
the rules of any stock exchange or automated quotation system on which the Stock
may then be listed or quoted, and the Board may otherwise, in its discretion,
determine to submit other such changes to the Plan to stockholders for approval;
provided, however, that, without the consent of an affected Participant, no such
action may materially impair the rights of such Participant under any Award
theretofore granted to him (as such rights are set forth in the Plan and the
Award Agreement). The Committee may waive any conditions or rights under, or
amend, alter, suspend, discontinue, or terminate, any Award theretofore granted
and any Award Agreement relating thereto; provided, however, that, (subject to
Section 4(c)) without the consent of an affected Participant, no such action may
materially impair the rights of such Participant under such Award (as such
rights are set forth in the Plan and the Award Agreement). The Board or the
Committee shall also have the authority to establish separate sub-plans under
the Plan with respect to Participants resident in a particular jurisdiction (the
terms of which shall not be inconsistent with those of the Plan) if necessary or
desirable to comply with the applicable laws of such jurisdiction.

(ii) Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, Stock, other securities or other property), stock split,
extraordinary cash dividend, recapitalization, change in control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Stock or other securities, or similar transactions),
the Company may not, without obtaining stockholder approval, (A) amend the terms
of outstanding Options or SARs to reduce the exercise price of such outstanding
Options or SARs, (B) cancel outstanding Options or SARs in exchange for Options
or SARs with an exercise price that is less than the exercise price of the
original Options or SARs or (C) cancel outstanding Options or SARs with an
exercise price above the current Stock price in exchange for cash or other
securities.

(g) No Rights to Awards; No Stockholder Rights. No person shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants and employees. No Award shall confer on
any Participant any of the rights of a stockholder of the Company unless and
until Stock is duly issued or transferred and delivered to the Participant in
accordance with the terms of the Award or, in the case of an Option, the Option
is duly exercised.

(h) Company Policies. All Awards made under the Plan shall be subject to any
applicable clawback or recoupment policies, share trading policies and other
policies that may be implemented by the Board from time to time.

 

17



--------------------------------------------------------------------------------

(i) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award shall give any such Participant any
rights that are greater than those of a general creditor of the Company;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Company’s obligations under the Plan to
deliver cash, Stock, other Awards, or other property pursuant to any Award,
which trusts or other arrangements shall be consistent with the “unfunded”
status of the Plan unless the Committee otherwise determines with the consent of
each affected Participant.

(j) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor any submission of the Plan or amendments thereto to the stockholders of the
Company for approval shall be construed as creating any limitations on the power
of the Board to adopt such other compensatory arrangements as it may deem
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan, and such arrangements may be either applicable
generally or only in specific cases.

(k) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

(l) Governing Law. The validity, construction and effect of the Plan, any rules
and regulations relating to the Plan and any Award Agreement shall be determined
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable federal law.

(m) Severability. If any provision of the Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and the Plan shall be construed and enforced as if such
provisions had not been included.

(n) Successors and Assigns. The Plan and Award Agreements may be assigned by the
Company to any successor to the Company’s business. The Plan and any applicable
Award Agreement shall be binding on all successors and assigns of the Company
and a Participant, including any permitted transferee of a Participant, the
Beneficiary or estate of such Participant and the executor, administrator or
trustee of such estate, or any receiver or trustee in bankruptcy or
representative of the Participant’s creditors.

(o) Effective Date. The amended and restated Plan shall be effective as of the
Amendment Effective Date.

 

18